Citation Nr: 0323280	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a greater initial rating for sinusitis, 
currently evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1992 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a Remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In particular, the 
record does not reflect that the RO has provided the veteran 
with notice of the specific types of evidence that would help 
establish his claim.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

Also, as noted in the Board's October 2002 decision 
concerning other issues, the Board undertook further 
development of the issue concerning a greater rating for 
sinusitis.  That development consisted of scheduling the 
veteran for an examination to evaluate the current degree of 
impairment due to his sinusitis.  The record indicates that 
he was initially scheduled for an examination at the 
Cheyenne, Wyoming, VA Medical Center.  However, he notified 
the Board that he was temporarily living in Alaska and he 
requested that the examination be scheduled at the VA 
Outpatient Clinic in Anchorage, Alaska.  The record indicates 
that an examination was scheduled for the veteran at that 
facility.  The Board's records show that he failed to report 
for the examination.  However, the file does not contain a 
copy of the letter notifying the veteran of the examination; 
nor does it contain official notice from the Medical Center 
that he failed to report.  The RO should obtain copies of 
those two documents for inclusion in the record.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should request copies of the 
letter to the veteran that notified him 
of the date, time, and location of the 
examination scheduled for him at the 
Anchorage VA Outpatient Clinic in early 
2003 and of notice from the Outpatient 
Clinic that he failed to report for the 
examination.  

3.  Upon ensuring compliance with the 
VCAA and obtaining the above letters, the 
RO should again consider the veteran's 
claim.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




